This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,
 3 HUMAN SERVICES DEP’T,
 4 and MARY HORAN-STEPHENSON,

 5          Petitioners-Appellees,

 6 v.                                                                    NO. 33,541


 7 SEAN KINDRED,

 8          Respondent-Appellant.


 9 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
10 Deborah D. Walker, District Judge

11 Catherine Anne Cameron
12 Rio Rancho, NM

13 for Appellee Human Services Dep’t of California

14 Armand T. Carian
15 Albuquerque, NM

16 for Appellee Mary Horan Stephenson


17 Law Offices of Lynda Latta, LLC
18 Lynda Latta
19 Kymberleigh G. Dougherty
 1 Albuquerque, NM

 2 for Respondent-Appellant


 3                            MEMORANDUM OPINION


 4 HANISEE, Judge.

 5   {1}   Summary reversal was proposed for the reasons stated in the notice of proposed

 6 summary disposition. No memorandum opposing summary reversal has been filed,

 7 and the time for doing so has expired.

 8   {2}   REVERSED.

 9   {3}   IT IS SO ORDERED.



10                                          ____________________________________
11                                          J. MILES HANISEE, Judge


12 WE CONCUR:



13 ___________________________
14 JONATHAN B. SUTIN, Judge



15 ___________________________
16 TIMOTHY L. GARCIA, Judge



                                              2